ci,-z§l§~ i§/li/S“

l\/|rs. l\/|ary F. Rugg, Retired
3220 Voss Drive

El Paso, TX 79936-1915
APR|L 21, 2015

FED EX NO. 8077 8892 5024

(lN CHAl\/lBERS)
The Honorab|e |\/|ichea| Keasler
Judge Place 6
Texas C_ourt of Criminal Appeals
201 wesr14"‘ st
Austln, TX 78711-2308

Re: Ex parte ALAN WADE JOHNSON (TARRANT COUNTY)
Case NOS. C-213-010418-0100-776-D
C-213-OlO419-0105-292-D v
C-213-010420-0105-293-C

DearJudge Keasler:

|n dire need of your attention, Your Honor. lam life long, retired 90-year old Texan, writing
a desperate plea to bring to_ your personal attention a deeply troubling "miscarriage of
injustice," that strikes to the heart of the Texas Constitution, if not addressed by your Court
(case of first impression). The above listed 11.07 Habeas has been sent to your court with
Tarrant County 213th District Court's (Judge Lou_is Sturns) recommendation it be denied j
without addressing the merits of application. This recommendation compromises the Texas
justice system and asphyxiates the rights of those who cannot afford legal counsel. You see l\/|r.
Johnson's claim(s), he has fully served and discharged those sentences under 1975 law (Texas
Civil Statute Ann. Article 6184L (Vernon 1970) (Replealed 1977)) However, the State and the
~Court, have falsely stated he is on parole for these offenses and on that premise denied the
application, when in FACT he had fully served & discharged those final judgments. Denying him
"DUE PROCESS...!"

Respectfully, | ask that your Court review the merits of these important constitutional
grounds and prevent a serious risk of injury or death to the Applicant. lam aware your Court
handles thousands of cases, but you'll discover, not one case in years, would have more of an
impact to Texas 'Constitutional jurisprudence, than this one...!

lt is apparent the recommendation is unethical to say the least, as serious judicial
violation(s) have occurred:

HECE|VED. lN
COURT OF CRll\/l|NAL APPEALS

APR 27 20l5

Abel Acosta, C|erk

(1) Unconscionable act by the Judge Sturns - placing the Applicant at a serious high risk of
injury or death, by refusing to address(rule) his l\/lotion To Name Him by Pseudonym - "akin to
having him murdered in prison;"

(3) Tarrant County District Attorney presented "false evidence," and misrepresented to the
Court, automatically the Court deemed true, without "any" evidence, and failed to follow the
mandate of your Court in reviewing alleged procedural bar(s).

None of these areas do l have expertise, but l have over 90-years of knowing the difference
between "wrong and right," and the common sense to recognize when a wrong(s) has been
committed. l respectfully request this Application for Writ of Habeas Corpus be reviewed by
your office and the merits ofthe Claims sought for relief be addressed on their respective
merits and "not" allow the defendant to be placed in danger by failing to grant his l\/lotion To
Name Him By Pseudonym. P|,ease acknowledge this desperate plea in behalf of l\/|r. Johnson.
Let me thank you in advance for your kind consideration and time in this matter.

Sincerely,

71§€?(€@